Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael J. Kelly
In re Murphy/Tirado Minors                                                     Presiding Judge

Docket No.    346310                                                         Jane E. Markey

LC No.         17-001075 NA                                                  Elizabeth L. Gleicher
                                                                              Judges


                The Court orders that the July 11, 2019 opinion is hereby AMENDED to correct a
clerical error. The opinion caption is corrected to reflect that the Ingham Circuit Court Family Division
Docket Number is 17-001075-NA.

               In all other respects, the July 11, 2019 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUL 2 5 2019
                                        Date